The only question presented in this case is whether or not the evidence was sufficient to support the *Page 784 
verdict and judgment of conviction of murder in the first degree.
The evidence was entirely circumstantial but was sufficiently strong and cogent to exclude every reasonable hypothesis except the guilt of the accused.
The record, considered as a whole, reveals no reversible error and, therefore, the judgment is affirmed.
So ordered.
TERRELL, C.J., and WHITFIELD, BUFORD, CHAPMAN and THOMAS, J.J., concur.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.